Case: 17-11259      Document: 00514634743         Page: 1    Date Filed: 09/10/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                      No. 17-11259                              FILED
                                                                        September 10, 2018
                                                                           Lyle W. Cayce
ALISHIA N. MORRIS,                                                              Clerk

                                                 Plaintiff-Appellant

v.

LUBBOCK COUNTY DETENTION CENTER; CHIEF HOWELL, Chief of
Lubbock County Detention Center; CHIEF SCOTT, Chief of Lubbock County
Detention Center; SHAWN VANDERGRIFT, Regional Director of Texas
Department of Family & Protective Services; JACKIE LUCIO-GUERRERO,
Case Worker for Texas Department of Family & Protective Services; KRISTY
HOSEK, Owner of Business that Supervises Visits for CPS; GINA DIABOLA,
Officer at Lubbock County Detention Center; KARLA POPE,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 5:17-CV-236


Before SMITH, HIGGINSON, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Alishia N. Morris, while detained in the Lubbock County Detention
Center, inmate # 111041, filed the instant 42 U.S.C. § 1983 suit. The district
court denied Morris leave to proceed in forma pauperis (IFP) on appeal and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11259    Document: 00514634743     Page: 2    Date Filed: 09/10/2018


                                 No. 17-11259

certified that the appeal was not taken in good faith because at the time Morris
filed her notice of appeal the district court had not entered any dispositive or
otherwise appealable order and she seemed to seek review of state court
matters. Now, Morris moves this court for leave to proceed IFP in this appeal
thereby challenging the district court’s certification that her appeal was not
taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
Our inquiry into Morris’s good faith “is limited to whether the appeal involves
legal points arguable on their merits (and therefore not frivolous).” Howard v.
King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citation
omitted).
      In her IFP motion, Morris does not address the district court’s reasons
for denying her IFP motion. By failing to discuss the district court’s rationale
for denying her IFP motion, Morris has abandoned the issue, and it is the same
as if she had not appealed the district court’s order. See Brinkmann v. Dallas
County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Accordingly,
her motion for leave to proceed IFP on appeal is denied, and her appeal is
dismissed as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.
Morris’s motion to supplement the record is also denied.
      The dismissal of this appeal as frivolous counts as a strike pursuant to
28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir.
1996). In addition, Morris has had multiple civil rights complaints dismissed
as frivolous. See, e.g., Morris v. City of Lubbock, No. 5:17-cv-00275 (N.D. Tex.
Apr. 16, 2018); Morris v. City of Lubbock Home Inspectors, No. 5:18-cv-00008
(N.D. Tex. Apr. 24, 2018). Accordingly, as we also advised Morris in Morris v.
Texas Boys Ranch, No. 18-10120, and Morris v. L.C.D.C., No. 18-10089, she is
now barred under § 1915(g) from proceeding IFP in any civil action or appeal




                                       2
    Case: 17-11259    Document: 00514634743    Page: 3   Date Filed: 09/10/2018


                                No. 17-11259

filed while she is incarcerated or detained in any facility unless she is under
imminent danger of serious physical injury. See § 1915(g).
      APPEAL DISMISSED; MOTIONS DENIED; § 1915(g) BAR IMPOSED.




                                      3